Citation Nr: 1637249	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  05-23 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected residual limitation of extension due to a left hip injury with traumatic arthritis. 

2.  Entitlement to an increased rating in excess of 20 percent for service-connected residual limitation of abduction due to a left hip injury with traumatic arthritis, with consideration of a compensable rating prior to December 24, 2015.

3.  Entitlement to a compensable rating for service-connected residual limitation of flexion due to a left hip injury with traumatic arthritis, with consideration of a compensable rating prior to December 24, 2015.

4.  Entitlement to a disability rating in excess of 20 percent for service-connected lumbar muscle strain with history of left leg sciatica. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to December 9, 2015.

REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to February 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and February 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2005 and July 2006, the Veteran testified before a decision review officer (DRO) in connection with the current claims.  The respective hearing transcripts are in the record.

The Veteran's claims were last before the Board in March 2010 and were remanded for additional evidentiary development.  For the reasons discussed below, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a March 2016 rating decision, the RO assigned separate evaluations for limitation of abduction and flexion due to the Veteran's service-connected left hip disability.  Each separate evaluation was effective December 24, 2015, the date of the Veteran's last VA examination for his hips.  The Board notes that these separate evaluations are part and parcel to the current claim on appeal seeking an increased rating for a left hip disability (filed on August 31, 2004).  When the Veteran disagreed with the amount of compensation awarded for his left hip disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected left hip disability.  See AB v Brown, 6 Vet. App. 35 (1993).  

The award of the separate ratings in the March 2016 decision could not limit the Board s jurisdiction to less than it had acquired via the notice of disagreement filed in response to the December 2004 rating decision.  Thus, the issues before the Board include the initial rating for limitation of abduction and flexion of the left hip, with consideration of the period prior to the December 24, 2015, effective date assigned by the RO.   

The issue of an earlier effective date for the assignment of a 20 percent disability rating for the Veteran's service-connected lumbar muscle strain with history of left leg sciatica has been raised by the record in a May 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. §§ 38 C.F.R. § 3.155(a), 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative has asserted that the Veteran's issues have not been properly adjudicated.  See May 2016 VA Form 646.  In particular, the Veteran contends that that his service-connected left hip injury residuals and lumbar muscle strain with a history of left leg sciatica warrant higher evaluations due to continuous flare-ups, chronic pain and limited range of motion.

The Veteran was last afforded VA examinations in December 2015 for his left hip and lumbar muscle strain disabilities.  With respect to the VA hip and thigh conditions examination, the medical report noted that the Veteran did not report experiencing flare-ups of the hip or thigh.  The examiner noted that the Veteran was unable to perform repetitive-use testing of his left hip with at least three repetitions due to reports of pain on flexion, extension, abduction and adduction.  The examiner stated that pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time.  However, the VA examiner stated she was unable to describe the functional loss in terms of range of motion, and she provided no explanation for why this could not be done.  On remand, the an addendum opinion should be obtained from the December 2015 VA examiner which addresses the Veteran's reports of flare-ups and painful motion due to his left hip disability.

With respect to the VA back conditions examination, the VA examiner similarly noted that the Veteran did not report flare-ups of the thoracolumbar spine.  The Veteran was unable to perform forward flexion due to reports of pain.  In a March 2016 addendum opinion, the VA examiner stated that the constant pain described by the Veteran was likely related to degenerative disc disease.  However, the VA examiner provided no explanation of how she arrived at this conclusion.  Instead, the examiner's opinion provided a general discussion describing degenerative disc disease and lumbar sprains.  Further, the examiner stated that based on evidence in the Veteran's claims file, the Veteran's strain was acute and mild in nature.  She further stated that "[e]vidence based literature" did not does not support the proposition that the Veteran's degenerative disc disease was secondary to his service-connected lumbar strain.  On remand, an addendum opinion is needed in order to have the VA examiner address the Veteran's reports of flare-ups and pain due to his service-connected muscle strain and also to provide a rationale explaining her conclusions.

The examinations conducted on remand must also comply with 38 C.F.R. § 4.59 and the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing active and passive motion, weight-bearing and nonweight-bearing information, or why it is not necessary.

With respect to the TDIU claim, the Veteran last worked in June 2005 as a car salesman.  He maintains that his inability to walk, sit or stand for extended periods of time due to his service-connected disabilities has kept him from securing employment since that time.  The Board notes that the Veteran does not currently meet the schedular criteria for a TDIU prior to August 10, 2007.  He was in receipt of a combined 40 percent disability rating since August 31, 2004, and a 50 percent combined rating since July 19, 2005. 
 
The remanded issues include ratings for the left hip abduction and flexion for the period prior to December 24, 2015 and are pending from a claim dated in August 2004.  Thus, the claim for TDIU prior to December 9, 2015, is inextricably intertwined with the remanded issues.  

Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Social Security Administration records show the Veteran has been in receipt of disability benefits since June 29, 2005, in part, for disorders of the back.  After adjudication of the claims for increased rating for the left hip limitation of abduction and flexion, if the Veteran does not meet the schedular criteria for TDIU prior to December 9, 2015, the RO should refer the Veteran's claim for a TDIU to the VA's Director of Compensation Service for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to determine the current severity of the back and left hip disabilities.  Copies of all pertinent records should be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted.  

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, or why such testing is not necessary.

The examiner should address the approximate range-of-motion loss in degrees that might be anticipated due to flare-ups in pain in the left hip or lower back, as described by the Veteran at his various examinations and in various statements in support of claim.  In other words, the examiner should determine whether the Veteran experienced additional functional loss in excess of that reported in the VA examination reports, and, if so, state any additional limitation of motion experienced during the appeal period in terms of degrees, if possible.

If such approximation of additional range-of-motion loss is not possible or it is not feasible to provide an opinion as to the severity of the Veteran's disability during flare-ups, the examiner must provide a reason for that inability or any speculation in as much detail as possible.

The examiner should consider and discuss as necessary the March 2016 VA examiner's opinion that the Veteran's limitations in forward flexion during his December 2015 VA examination were due to non-service connected degenerative disc disease of the lumbar spine.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Readjudicate the claims for increased rating for all manifestations of the left hip disability, to include the period prior to December 24, 2015, for limitation of abduction and flexion.  

3.  If after completion of above, the Veteran does not meet the schedular criteria for TDIU prior to December 9, 2015,  refer the claim of entitlement to a TDIU prior to December 9, 2015, to the Compensation Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

4.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






